DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Unity of Invention requirement of 14 October 2020 is hereby withdrawn and claims 1-21 will be examined in this office action.
Claim Rejections - 35 USC § 112
Claims 4,5, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, a s being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4 on line 2 the relationship between “two targets” and the “at least two targets” in claim 1 on line 5 is unclear. Respectfully suggest amending in claim 4 “two targets” to “the at least two targets” to obviate this rejection.  Similarly  in claim 5 on line 2 the relationship between “two targets” and the “at least two targets” in claim 1 on line 5 is unclear.  In claim 15 it is unclear whether applicant is intending to invoke 35 USC 112(f) by the language “optical processing means are used” or a use claim (which is impermissible, see MPEP 2173.05(q)) by using the word “used”. Claims 16-17 are indefinite for the same reason as claim 15.
Allowable Subject Matter
Claims 1-3, 6-14, and 18-21 are allowed.
Claims 4, 5,15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Darwish et al. in U.S. Patent Application No. 2016/0230265 in figure 3 discloses using two targets (110,112, see paragraph 78) that are each struck by a laser beam (elements 120,122).  Japan Patent No. 2003-215,477 discloses an optical switch.  Japan Patent document No. 61-079765 and Japan Patent document No.05-032,494 each disclose a target with a curved surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761